Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2008-1055


            COTAPAXI CUSTOM DESIGN AND MANUFACTURING, LLC
                      (doing business as Cotapaxi, Inc.),

                                                      Plaintiff-Appellant,

                                           v.

                      CORPORATE EDGE, INC., SCOTT LEVY,
                            and ROBYN SALZMAN,

                                                      Defendants-Appellees.


       Surjit P. Soni, The Soni Law Firm, of Pasadena, California, argued for plaintiff-
appellant. With him on the brief was Leo E. Lundberg, Jr.

      Stephen R. Buckingham, Lowenstein Sandler PC, of Roseland, New Jersey,
argued for defendants-appellees.

Appealed from: United States District Court for the District of New Jersey

Judge Joseph A. Greenaway, Jr.
                     Note: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-1055


            COTAPAXI CUSTOM DESIGN AND MANUFACTURING, LLC
                      (doing business as Cotapaxi, Inc.),

                                                      Plaintiff-Appellant,

                                          v.

                     CORPORATE EDGE, INC., SCOTT LEVY,
                           and ROBYN SALZMAN,

                                                      Defendants-Appellees.

                                   Judgment
ON APPEAL from the        United States District Court
                          for the District of New Jersey

in CASE NO(S).            06-CV-5183

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LINN, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
MOORE, Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED     July 15, 2008                     /s/ Jan Horbaly
                                          Jan Horbaly, Clerk